Remarks
This office action is in response to the amendment filed on 05/27/2021.
Claims 1, 3-5, 11, 13-15, and 21 have been amended.
Objection to claims1-6, and 10-16 is withdrawn in view of Applicant’s amendment.
The 35 U.S.C. 112 rejection to claims 1-6, 10-16, and 21 is withdrawn in view of Applicant’s amendment.
Objection to drawings is withdrawn in view of Applicant filed replacement sheets.
Objection to Abstract is withdrawn in view of applicant’s amendment.
Claims 1-6, 10-16 and 21 remain pending and have been examined under the first inventor to file provisions of the AIA . 
Claims 1-6, 10-16 and 21 are allowed and re-numbered as 1-14

Drawings
The replacement sheet(s) for Fig.2, 3A-B, and 4B-4E filed on 5/27/2021 have been received and are accepted. Therefore, the objection to drawings is withdrawn.

Specification
The replacement Abstract filed on 5/27/2021 has been received and is entered. Therefore, the objection to Abstract is withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Based on the search performed for the claimed invention and considering the Applicant’s IDS, the closest prior art(s) as cited does not teach or suggest, either solely, or in combination, about the claimed limitations. 
As indicated in page 7-13 of previous office action mailed on 3/02/2021, Kwon (Oh Seung Kwon,US2020/0019494A1) discloses the limitation about generating a plurality of execution events associated with a debugging of an execution of a rule. each of the plurality of execution events generated based on an abstract syntax tree structure to enable identification of a node corresponding to a portion of the rule, storing the plurality of execution events in a database, receiving a request to replay at least a part of the plurality of execution events to enable the debugging of the execution of the rule. However, Kwon does not explicitly disclose executing the rule by traversing a subset of the plurality of nodes of the abstract syntax tree structure and executing logic associated with each node of the subset by a rule engine of a debugger, generating a plurality of execution events associated with a debugging of  the execution of  the rule, each of the plurality of execution events being generated during the execution of the logic associated with each node of the subset, each execution event including a category indicator and a node identifier, and generating a user interface view to enable presentation of the rule as the plurality of nodes of the abstract syntax tree structure by a replay component and stepping through at least the part of the plurality of execution events by at least obtaining an execution event from the plurality of execution events to produce a selected event, updating, based on the node identifier and the category 
Garza (David Garza, US 2014/0282373A1) discloses the limitation about generating a user interface view to enable presentation of at least a first execution event in the context of the abstract syntax tree structure to enable identification, on the user interface, of a first node corresponding to first execution event of the rule. However, Garza and Kwon do not explicitly disclose the replay component for stepping through at least the part of the plurality of execution events by at least obtaining an execution event from the plurality of execution events to produce a selected event, updating, based on the node identifier and the category indicator included in the selected event, a presentation of the corresponding node on the user interface, and presenting event execution information on, or adjacent to the presentation of the corresponding node.
Voorhees (Voorhees et al., US2017/0109933A11) discloses the limitation about the presentation of the corresponding node on the user interface, but does not explicitly disclose stepping through at least the part of the plurality of execution events by at least obtaining an execution event from the plurality of execution events to produce a selected event, updating, based on the node identifier and the category indicator included in the selected event, a presentation of the corresponding node on the user interface, and presenting event execution information on, or adjacent to the presentation of the corresponding node.
Therefore, in view of the recited method/steps for “generating, based on a rule, an abstract syntax tree structure, the abstract syntax tree structure including a plurality 


Moreover, in view of the recited system comprising a processor and memory including program code when executed by the processor causes operations comprising: “generating, based on a rule, an abstract syntax tree structure, the abstract syntax tree structure including a plurality of nodes, each of the plurality of nodes being associated with a portion of the rule; 4Application No.: 16/224,581Docket No.: 054874-448F01US/180901US01 Amendment dated May 27, 2021 Non-Final Office Action of March 2, 2021 executing, by a rule engine of a debugger, the rule by traversing a subset of the plurality of nodes of the abstract syntax tree structure and executing logic associated with each node of the subset; in response to the execution of the rule, generating, by the rule engine, a plurality of execution events associated with a debugging of the execution of the rule, each of the plurality of execution events being generated during the execution of the logic associated with a node of the subset, each of the plurality of execution events including a category indicator and a node identifier corresponding to a node of the plurality of nodes; storing, by the rule engine, the plurality of execution events in a database; in response to the execution of the rule, receiving, at a replay component of the debugger, a request to replay at least a part of the plurality of execution events to enable the debugging of the execution of the rule; in response to the request being received, reading, by the replay component, the plurality of execution events from the database; generating, by the replay component, a user interface view to enable presentation of the rule as a plurality of nodes of the abstract syntax tree structure; and in response to a user interface request, stepping, by the replay component, through at least the part of the plurality of execution events by at 
Consequently, claim 11 is allowed. Claims 12-16 are also allowed due to their dependency on allowable independent claim 11.

Further, in view of the recited system comprising a processor and memory including program code when executed by the processor causes operations comprising:  “generating, based on a rule, an abstract syntax tree structure, the abstract syntax tree structure including a plurality of nodes, each of the plurality of nodes being associated with a portion of the rule; executing, by a rule engine of a debugger, the rule by traversing the plurality of nodes of the abstract syntax tree structure and executing logic associated with one or more nodes of the plurality of nodes; in response to the execution of the rule, generating, by the rule engine, a plurality of execution events associated with a debugging of the execution of the rule, each of the plurality of execution events being generated during the execution of the logic associated with a node of the plurality of nodes, each of the plurality of execution events including a category indicator and a node identifier for a corresponding node of the plurality of nodes, the category indicator comprising an entering of the corresponding node, an exiting of the corresponding node, and/or state information related to the execution of 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arusoaie et al. ("Automating Abstract Syntax Tree construction for Context Free Grammars") discloses a method for parsing and constructing AST by using AST generation rules for any program of the given language;
Demaille et al., ("TWEAST: A Simple and Effective Technique to Implement Concrete Syntax AST Rewriting Using Partial Parsing") discloses a method for generating AST and rewriting in general purpose languages using concrete syntax; 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Z.W/Examiner, Art Unit 2192                                                                                                                                                                                                             
/S. SOUGH/SPE, Art Unit 2192